IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


WESLEY BRENNAN,                       No. 9 EAP 2015

                 Appellant            Appeal from the Order of Commonwealth
                                      Court entered on January 22, 2015 at No.
                                      619 M.D. 2014.
           v.


DEPARTMENT OF CORRECTIONS,

                 Appellee


                                 ORDER


PER CURIAM
     AND NOW, this 21st day of December, 2015, the order of the Commonwealth

Court is AFFIRMED.